                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                      COLUMBIA DIVISION

 BRIAN BOWEN II,                         )                 Civil Action No.: 3:18-3118-JFA
                                         )
              Plaintiff,                 )
                                         )
 v.                                      )
                                         )
 JAMES GATTO; MERL CODE;                 )
 CHRISTIAN DAWKINS; MUNISH               )
 SOOD; THOMAS GASSNOLA; and              )
 CHRISTOPHER RIVERS,                     )
                                         )
             Defendants,                 )
                                         )             PLAINTIFF’S MOTION TO EXCEED
 ADIDAS AMERICA, INC.;                   )               PAGE LIMIT FOR PLAINTIFF’S
                                         )               RESPONSE IN OPPOSITION TO
             Defendant-Cross Claimant,   )               DEFENDANTS’ MOTIONS FOR
                                         )                  SUMMARY JUDGMENT
 v.                                      )
                                         )
 MUNISH SOOD and                         )
 THOMAS GASSNOLA                         )
                                         )
             Defendant-Cross Defendants, )
                                         )
 and BRIAN BOWEN, SR.,                   )
                                         )
             Cross Defendant.            )

       Pursuant to Local Civ. Rule 7.05(B)(1) (D.S.C.), Plaintiff Brian Bowen II respectfully

moves for an order granting an exception to exceed the thirty-five-page limitation for Plaintiff’s

Consolidated Memorandum in Opposition to Defendants’ Motions for Summary Judgment. In

support of this motion, Plaintiff states as follows:

       1.      On April 8, 2021, Defendant Adidas America, Inc. (“Adidas”) filed a Motion for

Summary Judgment on the complex issue of standing under the federal Racketeer Influenced and

Corrupt Organizations Act (“RICO”). (ECF Nos. 205 & 206).
        2.       Defendants James Gatto (“Gatto”), Merle Code (“Code”), and Christopher Rivers

(“Rivers”) each filed separate motions joining in Adidas’ motion. (ECF Nos. 207, 210, & 212).

        3.       Local Civ. Rule 7.05(B)(1) provides that unless an exception is granted by the

court, no memorandum should exceed thirty-five double spaced pages in the case of an initial brief.

        4.       Though the local rules provide Plaintiff with thirty-five double spaced pages to

respond to each summary judgment motion, in furtherance of judicial efficiency and economy,

Plaintiff seeks to address Defendants’ motions for summary judgment in a consolidated manner

by filing a single, consolidated opposition brief. Consequently, Plaintiff respectfully seeks the

court’s permission to grant an additional fifteen (15) pages, for a total of fifty (50) pages, though

Plaintiff will endeavor to limit his response to fewer pages if possible.

        5.       In accordance with Local Civ. Rule 7.02, Plaintiff has sought Defendants’ consent

in seeking this page limit extension.

        6.       As of today’s filing, Adidas, Gatto and Rivers are the only parties to respond,

conditioning their consent on an additional one-week extension and an additional five pages for

their replies.

        7.       While Plaintiff consents to allowing an additional five pages on reply, Plaintiff

cannot consent to the extension request. Given this Honorable Court’s concerns regarding the

pace of this case, and mindful of the upcoming scheduling order deadlines for dispositive motions

and trial, allowing Defendants an additional week on top of a page limit extension is against the

interests of efficiency and judicial economy.

        For the foregoing reasons, Plaintiff Brian Bowen II respectfully requests that the Court

enter an order granting the instant motion to extend the page limits and that this Court enter such

other and further relief as the Court deems appropriate.



                                                  2
Dated: April 21, 2021       Respectfully submitted,

                            McLEOD LAW GROUP, LLC

                            s/ W. Mullins McLeod, Jr.
                            W. Mullins McLeod, Jr. (Fed ID No.: 7142)
                            Colin V. Ram (Fed ID No.: 12958)
                            H. Cooper Wilson, III (Fed ID No.: 10107)
                            P.O. Box 21624
                            Charleston, SC 29413
                            Tel.: (843) 277-6655
                            Fax: (843) 277-6660

                            Attorneys for Plaintiff Brian Bowen II




                        3
